Citation Nr: 9910980	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date, earlier than June 9, 1994, 
for a 100 percent evaluation for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Honolulu Regional Office (RO) March 1996 rating decision 
which assigned a 100 percent rating for service-connected 
PTSD, effective from June 9, 1994, the date of receipt of his 
informal increased rating claim.


FINDINGS OF FACT

1.  Service connection for PTSD was granted by the RO in May 
1993, and a 30 percent rating was assigned, effective August 
31, 1992 based on the evidence then of record; no timely 
appeal from that decision was perfected.

2.  On June 9, 1994, the RO received from the veteran's 
accredited representative an informal claim for a rating in 
excess of 30 percent for his service-connected PTSD, 
consisting of Tripler Army Medical Center (AMC) 
hospitalization records from April 4 to April 22, 1993, June 
16 to June 21, 1993, September 8 to September 11, 1993, and 
September 20 to September 27, 1993.

3.  Tripler AMC and VA inpatient and outpatient treatment 
records from April 4, 1993 to August 14, 1995 and October 
1995 VA psychiatric examination report, have been accepted by 
the RO as documenting treatment of PTSD and demonstrating an 
increase in the severity thereof, warranting a 100 percent 
rating; the claim was reopened when the veteran was admitted 
to Tripler AMC on April 4, 1993.


CONCLUSION OF LAW

An effective date of April 4, 1993 for 100 percent rating for 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 5107(a), 
5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection for PTSD was granted by May 
1993 RO rating decision, and a 30 percent evaluation was 
assigned, effective August 31, 1992, the date of receipt of 
the veteran's claim.  A timely notice of disagreement with 
the rating assigned his PTSD was received in August 1993, a 
statement of the case was issued in October 1993, and 
supplemental statements of the case were issued in November 
1993, March and May 1994.  The appeal was not perfected since 
no timely substantive appeal was filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.302, 20.304 (1998).  

On June 9, 1994, the veteran's accredited representative 
submitted to the RO hospitalization records from the Tripler 
AMC, from April 4 to April 22, 1993, June 16 to June 21, 
1993, September 8 to September 11, 1993, and September 20 to 
September 27, 1993, showing treatment associated with the 
veteran's PTSD.  

By July 1994 rating decision, the RO denied entitlement to a 
rating in excess of 30 percent for the veteran's service-
connected PTSD.  A timely notice of disagreement with regard 
to that decision was received in November 1994, a statement 
of the case was issued in December 1994, and a timely 
substantive appeal was received in December 1994.  The rating 
of PTSD was increased to 50 percent by February 1995 RO 
rating decision, and then to 100 percent by March 1996 rating 
decision, effective June 9, 1994, the date of receipt of 
reopened claim.  38 C.F.R. § 3.155 (1998).

The veteran perfected his appeal from the March 1996 rating 
decision increasing the rating of his PTSD to 100 percent, 
regarding the effective date of the 100 percent rating, 
consistent with Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) that 
a notice of disagreement (NOD) to a service connection claim 
translated into a NOD for other "down-stream element[s]" 
such as the evaluation assigned or the effective date of the 
award, and now requiring a veteran to file an NOD with regard 
to an element of a claim--such as the effective date--which 
was not considered during the appeal stemming from the NOD 
regarding an increased rating).  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within 1 year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:  the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.

In this case, the veteran's informal claim for an increased 
evaluation of his service-connected PTSD was received by the 
RO on June 9, 1994, consisting of Tripler AMC hospitalization 
records from April to September 1993, as identified above.

Tripler AMC hospitalization records from April 4 to April 22, 
1993, reveal that the veteran's admission was precipitated by 
his desire for alcohol detoxification.  During the course of 
such hospitalization, he also underwent treatment for his 
PTSD.  On examination prior to hospital discharge, it was 
indicated that his symptoms of depression cleared after 
detoxification and resumption of PTSD medication; his PTSD 
was described as "stable."

Hospitalization at Tripler AMC from June 16 to June 21, 1993 
was precipitated by the veteran's resumption of his drinking 
patterns and PTSD (on hospital admission, he was noted to 
have stopped taking his daily medication).  He sought 
hospital discharge on June 21, 1993 in order to be able to 
return to work, which he felt was supportive of him.  His VA 
treatment-team expressed concern about his pattern of stress, 
overwork, loss of contact with support and sponsor, and 
cessation of regular use of medication.  On hospital 
discharge, a detailed plan for follow-up treatment of 
detoxification and PTSD was outlined.

He was again hospitalized at Tripler AMC on two occasions in 
September 1993.  On each occasion, the primary diagnoses 
included PTSD.  

In March 1994, the veteran's treating psychiatrist, L. 
Lettich, M.D., indicated that the veteran's primary diagnosis 
consisted of PTSD which he self-medicated with alcohol.  
Tripler AMC hospitalization records in March 1994 reveal 
continued treatment for PTSD and alcohol detoxification and, 
on hospital discharge, a need for his participation in PTSD 
therapy groups was indicated.

On November 1994 psychiatric evaluation, Dr. Lettich 
indicated that the veteran's substance abuse was driven by 
his PTSD and, in the past, he was repeatedly admitted as an 
inpatient for brief periods of detoxification; his treatment 
was reportedly interrupted because of his desire to return to 
work but, in the recent months, his functioning deteriorated 
and he was unable to maintain employment because of an 
increase in the severity of his PTSD symptoms.  On 
examination, severe PTSD and alcohol dependence were 
diagnosed and Global Assessment of Functioning (GAF) score 
40-45 was assigned.

VA and private medical records from October 1994 to August 
1995 reveal numerous periods of hospitalization associated 
with the veteran's PTSD, and the severity of his 
symptomatology and resultant impairment is shown to have had 
a severe impact on his overall ability to function in 
employment and social settings.  

On VA psychiatric examination in October 1995, it was 
indicated that the veteran's PTSD symptomatology 
significantly increased in severity during the past 12 months 
and, during the past 2 years, he received frequent inpatient 
treatment associated with his PTSD and alcohol abuse.  On 
examination, chronic, severe PTSD was diagnosed and GAF score 
24 was assigned (it was indicated that his GAF scores ranged 
from 20 to 40 during the past year).

As indicated above, evaluation of the veteran's service-
connected PTSD was increased to 100 percent by March 1996 RO 
rating decision.  The effective date assigned for that rating 
was June 9, 1994, the date of receipt of the increased rating 
claim.  In that rating decision, it was recognized that the 
frequent periods of the veteran's hospitalizations and long-
term treatment, as discussed above, were primarily associated 
with his PTSD disability rather than alcoholism.  It was thus 
determined that the schedular rating criteria for a 100 
percent rating of his service-connected disability had been 
met, without a need to separately address each period of 
hospitalization.  

Based on the foregoing, the Board finds that the evidence 
supports an effective date of April 4, 1993 for a 100 percent 
rating for the veteran's service-connected PTSD.  As 
discussed above, his representative's June 9, 1994 
communication and submission of hospitalization records was 
accepted by the RO as an informal claim to reopen.  Although 
such records reveal that the veteran received inpatient 
treatment for both service-connected PTSD and nonservice-
connected alcoholism, the RO ultimately accepted the evidence 
as documenting PTSD treatment and a demonstration of an 
increase in the level of severity of its symptomatology 
warranting assignment of a 100 percent rating (see March 1996 
RO rating decision).  It appears that rather than separately 
addressing each period of the veteran's hospitalization, the 
RO relied on his treating psychiatrist's statements showing 
that his long-term inpatient and outpatient treatment was 
precipitated by increasing PTSD symptoms, suggesting that 
alcoholism merely represented the veteran's self-medication 
for PTSD.  To this extent, the RO accepted the entirety of 
hospitalization records available as supportive of a 100 
percent rating for PTSD.  The earliest period of 
hospitalization at a uniformed service hospital (Tripler 
AMC), evidence of which was submitted to the RO on June 9, 
1994, commenced on April 4, 1993.

Under the provisions of 38 C.F.R. § 3.157, as discussed 
above, a report of uniformed service hospital may be accepted 
as an informal claim for benefits if it meets the 
requirements of § 3.157(b).  In such a case, the date of 
admission to a uniformed service hospital will be accepted as 
the date of receipt of the claim.  Id.  In this case, the 
Board accepts the Tripler AMC hospitalization report showing 
an admission date of April 4, 1993 as an informal claim for 
increased rating for PTSD.  Such report relates to treatment 
of a disability (PTSD) for which service connection has 
previously been established, thus meeting the requirements of 
38 C.F.R. § 3.157(b)(1).


ORDER

Entitlement to an earlier effective date for a 100 percent 
rating for service-connected PTSD from April 4, 1993 is 
established.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


